Title: From George Washington to Thomas Peter, 14 June 1797
From: Washington, George
To: Peter, Thomas

 

Dear Sir,
Mount Vernon 14th June [17]97

Taking it for granted that Mr Anderson gave you his opinion of Mr Threlkalds English Cattle, I shall only add that his advice to me is, to take only the Bull, at the price you mentioned—viz.—Forty guineas. I shall be obliged to you therefore to let that Gentleman know that I will take the Bull at the above price & will send for him on any day he shall name.
I am not inclined to offer less than Mr Threlkald asks for the three; but if he should be disposed to take less I could wish to know the lowest sum that I may be enabled to decide whether I shall content myself with one, or take the whole—Drop me a line by the Post for the regulation of my conduct. Mrs Peter & the Child are well, and I am—Dear Sir Your Affecte Hble Servt

Go: Washington

